Case 1:17-cv-00137-KLM-STV Document 78 Filed 01/25/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:17-cv-00137-KLM-STV

  VICTORIA GAGNON,

         Plaintiff,

  v.

  WESTWARD DOUGH OPERATING COMPANY, LLC d/b/a KRISPY KREME,

         Defendant.


                               STIPULATION FOR DISMISSAL


         Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiff Victoria Gagnon and Defendant Westward

  Dough Operating Company, LLC d/b/a Krispy Kreme stipulate to the dismissal with prejudice of

  the above-captioned action and all claims asserted therein, with each party to bear their own

  attorneys’ fees and costs.

        Dated this 25th day of January, 2019.




  FPDOCS 34905945.1
Case 1:17-cv-00137-KLM-STV Document 78 Filed 01/25/19 USDC Colorado Page 2 of 2




                                 Respectfully submitted,

                                 FISHER & PHILLIPS LLP

                                By: s/ Darin Mackender
                                    Darin Mackender
                                1801 California Street, Suite 2700
                                Denver, CO 80202
                                Telephone: (303) 218-3650
                                Facsimile: (303) 218-3651
                                dmackender@fisherphillips.com

                                 Attorneys for Defendant


                                 LIVELIHOOD LAW, LLC

                                 By: s/ Rachel Ellis
                                     Rachel Ellis
                                 3401 Quebec Street, Suite 6009
                                 Denver, CO 80207
                                 Telephone: (720) 465-6972
                                 Email: ree@livelihoodlaw.com

                                 Attorneys for Plaintiff




                                        2
  FPDOCS 34905945.1
